Exhibit (10)p
KIMBERLY-CLARK CORPORATION
SEVERANCE PAY PLAN
Amended and restated as of January 1, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      ARTICLE   TITLE
I
  NAME, PURPOSE AND EFFECTIVE DATE OF PLAN
 
   
II
  DEFINITIONS
 
   
III
  ELIGIBILITY AND PARTICIPATION
 
   
IV
  SEVERANCE BENEFITS
 
   
V
  PLAN ADMINISTRATION
 
   
VI
  LIMITATIONS AND LIABILITIES
 
   
 
  APPENDIX A — COVERED EMPLOYERS





--------------------------------------------------------------------------------



 



ARTICLE I
NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

1.1   Name of the Plan. Kimberly-Clark Corporation (the “Corporation”) hereby
establishes a severance pay plan for its Employees, to be known as the
Kimberly-Clark Corporation Severance Pay Plan (the “Plan”) as set forth in this
document. The Plan is intended to qualify as an employee welfare benefit plan
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).   1.2   Purpose of the Plan. The purpose of
the Plan is to provide Eligible Employees a severance benefit in the event of
involuntary termination of employment. The Plan is not intended as a replacement
or substitution for any confidentiality or noncompete agreement between an
Employee and Employer executed prior or subsequent to the effective date of the
Plan.   1.3   Effective Date. The Plan is effective as of January 1, 1998 and is
amended and restated to apply to involuntary Separations of Service after
January 1, 2009.

ARTICLE II
DEFINITIONS AND CONSTRUCTION

2.1   Definitions. When the following words and phrases appear in this Plan,
they shall have the respective meanings set forth below unless the context
clearly indicates otherwise:

  (a)   Board: The Board of Directors of the Corporation.     (b)   Cause: Any
termination of employment which is classified by the Employer as for cause,
including but not limited to: (i) unsatisfactory performance of duties, or
inability to meet the requirements of the position; (ii) any habitual neglect of
duty or misconduct of the Employee in discharging any of his duties and
responsibilities; (iii) excessive unexcused, or statutorily unprotected
absenteeism or inattention to duties; (iv) failure or refusal to comply with the
provisions of the Employer’s personnel manual or any other rule or policy of the
Employer; (v) misconduct, including but not limited to, engaging in conduct
which the Committee reasonably determines to be detrimental to the Employer;
(vi) disloyal, dishonest or illegal conduct by the Employee; (vii) theft, fraud,
embezzlement or other criminal activity involving the Employee’s relationship
with the Employer; (viii) violation of any applicable statute, regulation, or
rule, or provision of any applicable code of professional ethics;
(ix) suspension, revocation, or other restriction of the Participant’s
professional license, if applicable; or (x) the Employer’s inability to confirm,
to its sole satisfaction, the references and/or credentials which the
Participant provided with respect to any professional license, educational
background and employment history.     (c)   COBRA: Medical continuation
coverage elected under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985. Participants shall be

1



--------------------------------------------------------------------------------



 



      eligible to receive medical continuation coverage under COBRA for the
number of months provided under Article IV without payment of the applicable
premium if the Participant is otherwise eligible for, and timely elects, COBRA
medical continuation coverage. The Participant shall be responsible for any
additional months of COBRA coverage elected beyond the months of COBRA provided
by the Corporation under this Plan. The Participant may also enroll in other
applicable COBRA coverage (e.g. dental and/or the health care spending
accounts); however, the Participant shall be responsible for and must pay the
COBRA premium for such coverage.     (d)   Code: The Internal Revenue Code of
1986, as amended from time to time, and as construed and interpreted by valid
regulations or rulings issued thereunder.     (e)   Committee: The Benefits
Administration Committee appointed to administer and regulate the Plan as
provided in Article V.     (f)   Comparable Position: A position offered to an
employee will be considered a Comparable Position under this Plan unless the
Committee determines in its sole discretion that any of the following apply
(i) there is a material diminution in the Employee’s Earnings on the date of
such offer, (ii) a material change in the geographic location at which the
Employee must perform the services, (iii) the position offered to the Employee
is a material diminution of the Employee’s authority, duties or
responsibilities. The Employee must provide notice to the Corporation of the
existence of any of the above conditions within a period not to exceed 90 days
of the initial offer of the non-Comparable Position to the employee, upon the
notice of which the Corporation must be provided a period of at least 30 days
during which it may remedy the offer and not be required to pay the severance
amount. The determination whether a position offered will be considered a
Comparable Position under this Plan shall be in the Committee’s sole discretion
and the Committee shall have the power to promulgate Committee Rules and other
guidelines in connection with this determination. Any such determination by the
Committee whether a Participant is offered a Comparable Position shall be final
and conclusive as to all Eligible Employees and other persons claiming rights
under the Plan.     (g)   Earnings: The base salary of an Eligible Employee at
his or her current stated hourly, weekly, monthly or annual rate on his
Termination Date. If Eligible Employee is a full-time Employee, Earnings are the
hourly pay rate (excluding shift differential) times 40 (hours). If Eligible
Employee is an Employee who works less than 40 hours per week, Earnings are the
hourly pay rate (excluding shift differential) times the Employee’s regularly
scheduled hours per week. Earnings do not include overtime pay, MAAP, bonus or
other remuneration for all Eligible Employees. The calculation of a week of
Earnings shall be made subject to any applicable Committee rule.     (h)  
Effective Date: January 1, 1998, or with respect to a particular Subsidiary,
such later date as of which the Committee deems such Subsidiary to be an
Employer, or as set forth in Appendix A. The Plan is amended and restated to
apply to involuntary Separations of Service after January 1, 2009.

2



--------------------------------------------------------------------------------



 



  (i)   Eligible Employee: An hourly Employee not covered by a collective
bargaining unit, or salaried Employee, on the regular payroll of an Employer.
For purposes of this subsection, “on the regular payroll of an Employer” shall
mean paid through the payroll department of such Employer, and shall exclude
employees classified by an Employer as intermittent or temporary, and persons
classified by an Employer as independent contractors, regardless of how such
employees may be classified by any federal, state, or local, domestic or
foreign, governmental agency or instrumentality thereof, or court.     (j)  
Employee: A person employed by an Employer.     (k)   Employer: The Corporation
and each Subsidiary which the Committee shall from time to time designate as an
Employer for purposes of the Plan. A list of Employers is set forth in
Appendix A.     (l)   MAAP: The Management Achievement Award Program, the
Executive Officer Achievement Award Program or any successor plans.     (m)  
MAAP Eligible: Eligible Employees who as of their date of termination of
employment meet the eligibility requirements to participate under MAAP.     (n)
  Participant: An individual who has met the eligibility requirements to receive
Severance Pay pursuant to Article III.     (o)   Plan Year: A twelve calendar
month period beginning January 1 through December 31.     (p)   Separation from
Service. Termination of employment with the Corporation or a Subsidiary. A
Separation from Service will be deemed to have occurred if the Employee’s
services with the Corporation or a Subsidiary is reduced to an annual rate that
is 20 percent or less of the services rendered, on average, during the
immediately preceding three years of employment (or if employed less than three
years, such lesser period). The Committee shall have the power to promulgate
Committee Rules and other guidelines in connection with the determination of a
Separation from Service and any such determination by the Committee shall be
final and conclusive as to all Eligible Employees and other persons claiming
rights under the Plan.     (q)   Severance Pay: Payment made to a Participant
pursuant to Article IV hereof.     (r)   Subsidiary: Any corporation, 50% or
more of the voting shares of which are owned directly or indirectly by the
Corporation, which is incorporated under the laws of one of the States of the
United States.     (s)   Target MAAP: The Target Award Level that has been
established and has not yet been paid under MAAP. The Target Award Level is
established under MAAP by either the Board, or the Management Development and
Compensation Committee of the Board, prior to the beginning of each calendar
year, or as soon thereafter as reasonably practicable.     (t)   Termination
Date: The date of an Employee’s Separation from Service.

3



--------------------------------------------------------------------------------



 



  (u)   Years of Service: An Employee shall be credited with a Year of Service
for each year commencing with the Employee’s vacation eligibility date as
maintained by the payroll department of such Employer until the Employee’s
Termination Date, rounded to the nearest whole year of service. Notwithstanding
any provision in the Plan to the contrary, an Employee’s credited Years of
Service shall be reduced to the extent such Years of Service have previously
been used to calculate a prior severance payment to the Employee.

2.2   Construction: Where appearing in the Plan the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall mean and refer to the entire Plan and not to
any particular Section or subsection.

ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.1   Participation. An Eligible Employee shall become a Participant on the
later of the Effective Date or the first day actively employed by an Employer.  
3.2   Eligibility. Each Participant whose employment is involuntarily terminated
shall receive Severance Pay; provided, however, that Severance Pay shall not be
paid to any Participant who:

  (a)   is terminated for Cause;     (b)   is terminated during a period in
which such Participant is not actively at work (i.e. has been on leave) for more
than 25 weeks, except to the extent otherwise required by law;     (c)  
voluntarily quits or retires;     (d)   dies;     (e)   is offered a Comparable
Position as defined in Section 3.5 below.

3.3   Duration. A Participant remains a Participant under the Plan until the
earliest of:

  (a)   the date the Participant is no longer an Eligible Employee;     (b)  
the Participant’s Termination Date; or     (c)   the date the Plan terminates.

3.4   Severance Agreement and Release. No Participant shall be entitled to
receive Severance Pay hereunder unless such Participant executes a Separation
Agreement and Full and Final Release of Claims, in the form required by the
Corporation, within the period specified for such individual therein and such
Participant does not revoke such Separation Agreement and Full and Final Release
of Claims in writing within the 7-day period following the date on which it is
executed.   3.5   Comparable Position. Severance Pay shall not be paid to any
Employee whose employment is involuntarily terminated related to

4



--------------------------------------------------------------------------------



 



  (a)   any separation or reorganization of the Corporation including, but not
limited to, a sale, spin-off or shutdown of a portion of the Corporation,
including but not limited to a portion of a mill or other location, if such
Employee is offered a Comparable Position with the successor entity,     (b)  
the outsourcing of an Employee to a company other than an Employer, in which
such Employee is offered or continues in a Comparable Position, or     (c)   any
elimination of a job function, or transfer of an Employee’s position to another
location, in which such Employee is offered a Comparable Position with the
Corporation.

ARTICLE IV
SEVERANCE BENEFITS

  4.1   Severance Pay. Whether any Severance Pay is payable under this Plan, or
any increase or decrease in the amount of Severance Pay, shall be in the sole
discretion and as authorized pursuant to subsection 5.7(b) below. Any such
increase or decrease in the amount of Severance Pay shall be final and
conclusive as to all Eligible Employees and other persons claiming rights under
the Plan. Subject to the exercise of such discretion, a Participant’s Severance
Pay shall be determined as follows:     (a)   Each individual who is eligible as
provided in Article III above, shall receive, the Severance Pay, COBRA,
outplacement assistance services and Employee Assistance Program services set
forth below.

                                      Other                     Grades   MAAP-  
Salaried   Salaried   Production Provision   GSLT   1-4   Eligible   Exempt  
Non-Exempt   Non-Union
Severance - Termination on or after 12 months employment
  2 x the sum of annual Earnings plus Target MAAP   The sum of annual Earnings
plus Target MAAP   2 weeks of Earnings per Year of Service (26 weeks Earnings
minimum)   2 weeks of Earnings per Year of Service (12 weeks Earnings minimum)  
1 week of Earnings per Year of Service (6 weeks Earnings minimum)   1 week of
Earnings per Year of Service (6 weeks Earnings minimum)  
Severance – Termination within first 12 months employment
  3 months Earnings   3 months Earnings   3 months Earnings   3 months Earnings
  6 weeks Earnings   6 weeks Earnings

5



--------------------------------------------------------------------------------



 



                                      Other                     Grades   MAAP-  
Salaried   Salaried   Production Provision   GSLT   1-4   Eligible   Exempt  
Non-Exempt   Non-Union
Current Year MAAP
  Pro-rated based on actual performance if Separation from Service is after
March 31 of the performance year   Pro-rated based on actual performance if
Separation from Service is after March 31 of the performance year   Pro-rated
based on actual performance if Separation from Service is after March 31 of the
performance year              
COBRA
  6 months   6 months   6 months   6 months   6 months   6 months  
Outplacement
  6 months   6 months   6 months   3 months   2 weeks   2 weeks  
EAP
  3 months   3 months   3 months   3 months   3 months   3 months

  (b)   Severance Pay shall be paid as a lump sum cash payment no later than
60 days following the Participant’s Termination Date, provided, however, should
any payments under this Plan be delayed no interest will be owed to the
Participant with respect to such late payment. Notwithstanding the foregoing,
any current year MAAP that is payable shall be paid at the same time as it was
payable under the provisions of MAAP but no later than 60 days following the
calendar year of the Separation from Service.     (c)   The Severance Pay
determined pursuant to subsection 4.1(a) above will be offset by any amount paid
to a Participant (but not less than zero) pursuant to the Worker Adjustment and
Retraining Notification Act (“WARN”), or any similar state law, in lieu of
notice thereunder. The benefits provided under this Plan are intended to satisfy
any and all statutory obligations that may arise out of an Eligible Employee’s
involuntary termination, and the Committee shall so construe and implement the
terms of the Plan.     (d)   If, at the time Severance Pay is to be made
hereunder, a Participant is indebted or obligated to an Employer or any
affiliate, then such Severance Pay shall be reduced by the amount of such
indebtedness or obligation to the extent allowable under applicable federal or
state law; provided that the Corporation may in its sole discretion elect not to
reduce the Severance Pay by the amount of such indebtedness or obligation and
provided that any such election by the Corporation shall not constitute a waiver
of its claim of such indebtedness or obligation, in accordance with applicable
law.     (e)   Notwithstanding any provision in the Plan to the contrary,
Severance Pay shall be reduced by the amount of any other severance payments,
whether under any severance plan or offer letter or other individual agreement,
made by an Employer.     (f)   Severance Pay hereunder shall not be considered
“compensation” for purposes of determining any benefits provided under any
pension, savings, or other benefit plan maintained by an Employer.

6



--------------------------------------------------------------------------------



 



4.2   Withholding. A Participant shall be responsible for payment of any
federal, Social Security, state, local or other taxes on Severance Pay under the
Plan. The Employer shall deduct from Severance Pay any federal, Social Security,
state, local or other taxes which are subject to withholding, as determined by
the Employer.   4.3   Recovery of Overpayments. If it is determined that any
amount paid to an individual under this Plan should not have been paid or should
have been paid in a lesser amount, written notice thereof shall be given and
such individual shall promptly repay the amount of the overpayment to the Plan. 
Notwithstanding the foregoing, the Plan in all cases reserves the right to
pursue collection of any remaining overpayments if the above recovery efforts
under this paragraph have failed.

ARTICLE V
PLAN ADMINISTRATION
BENEFITS ADMINISTRATION COMMITTEE

5.1   Membership. The Committee shall consist of at least three persons who
shall be officers or directors of the Corporation or Eligible Employees. Members
of the Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Chief Human Resources Officer of the Corporation (the “CHRO”).
The CHRO shall appoint one of the members of the Committee to serve as chairman.
If the CHRO does not appoint a chairman, the Committee, in its discretion, may
elect one of its members as chairman. The Committee shall appoint a Secretary
who may be but need not be, a member of the Committee. The Committee shall not
receive compensation for its services. Committee expenses shall be paid by the
Corporation.   5.2   Powers. The Committee shall have all such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the power to construe or interpret the Plan, to determine all
questions of eligibility hereunder, to adopt rules relating to coverage, and to
perform such other duties as may from time to time be delegated to it by the
Board. Any interpretations of this Plan by persons other than the Committee or
individuals or organizations to whom the Committee has delegated administrative
duties shall have no effect hereunder. The Committee may prescribe such forms
and systems and adopt such rules and methods and tables as it deems advisable.
It may employ such agents, attorneys, accountants, actuaries, medical advisors,
or clerical assistants (none of whom need be members of the Committee) as it
deems necessary for the effective exercise of its duties, and may delegate to
such agents any power and duties, both ministerial and discretionary, as it may
deem necessary and appropriate. Notwithstanding the foregoing, any claim which
arises under any other plan shall not be subject to review under this Plan, and
the Committee’s authority under this Article V shall not extend to any matter as
to which an Administrator under such Program is empowered to make determinations
under such plan. In administering the Plan, the Committee will be entitled, to
the extent permitted by law, to rely conclusively on all tables, valuations,
certificates, opinions and reports which are furnished by, or in accordance with
the instructions of, the Committee of each of the Programs, or by accountants,
counsel or other experts employed or engaged by the Committee.

7



--------------------------------------------------------------------------------



 



5.3   Procedures. The Committee may take any action upon a majority vote at any
meeting at which all members are present, and may take any action without a
meeting upon the unanimous written consent of all members. All action by the
Committee shall be evidenced by a certificate signed by the chairperson or by
the secretary to the Committee. The Committee shall appoint a secretary to the
Committee who need not be a member of the Committee, and all acts and
determinations of the Committee shall be recorded by the secretary, or under his
supervision. All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.   5.4   Rules and Decisions. All rules and decisions of the
Committee shall be uniformly and consistently applied to all Eligible Employees
and Participants under this Plan in similar circumstances and shall be
conclusive and binding upon all persons affected by them.   5.5   Books and
Records. The records of the Employers shall be conclusive evidence as to all
information contained therein with respect to the basis for participation in the
Plan and for the calculation of Severance Pay.   5.6   Claim Procedure. The
Committee procedure for handling all claims hereunder and review of denied
claims shall be consistent with the provisions of ERISA. If a claim for Plan
benefits is denied, the Committee shall provide a written notice within 90 days
to the person claiming the benefits that contains the specific reasons for the
denial, specific references to Plan provisions on which the Committee based its
denial and a statement that the claimant may (a) request a review upon written
application to the Committee within 60 days, (b) may review pertinent Plan
documents and (c) may submit issues and comments in writing. If a claim is
denied because of incomplete information, the notice shall also indicate what
additional information is required. If additional time is required to make a
decision on the claim, the Committee shall notify the claimant of the delay
within the original 90 day period. This notice will also indicate the special
circumstances requiring the extension and the date by which a decision is
expected. This extension period may not exceed 90 days beyond the end of the
first 90-day period.       The claimant may request a review of a denied claim
by writing the Committee in care of the Plan Administrator. The appeal must,
however, be made within 60 days after the claimant’s receipt of notice of the
denial of the claim. Pertinent documents may be reviewed in preparing an appeal,
and issues and comments may be submitted in writing. An appeal shall be given a
complete review by the Committee, and a written decision, including reasons,
shall be provided within 60 days. If there are special circumstances requiring
an extensive review, the Committee shall notify the claimant in a written notice
within the original 60 day period of its receipt of the appeal and indicating
that the decision will be delayed. A final decision on the appeal shall be made
within 120 days of the Committee’s receipt of the appeal.       The Committee
shall have all of the authority with respect to all aspects of claims for
benefits under the Plan, and it shall administer this authority in its sole
discretion.   5.7   Committee Discretion.

  (a)   Any action on matters within the discretion of the Committee, including
but not limited to, the amount of Severance Pay conferred upon a Participant,
shall be

8



--------------------------------------------------------------------------------



 



      final and conclusive as to all Eligible Employees and other persons
claiming rights under the Plan. The Committee shall exercise all of the powers,
duties and responsibilities set forth hereunder in its sole discretion.
Notwithstanding anything in this Plan to the contrary, the Committee shall have
the sole discretion to interpret the terms of the Plan included but not limited
to, whether a termination is voluntarily or involuntary, whether a Participant’s
termination is for Cause, whether a Participant is offered a Comparable
Position, and whether Severance Pay shall be payable to any Participant under
this Plan.     (b)   Any increase or decrease in the amount of Severance Pay
different than the amount set forth in 4.1(a) above may be authorized in their
sole discretion by (i) the Committee, (ii) a Group President or Senior Vice
President of the Corporation with the endorsement of either the Senior Vice
President Global Human Resources or the Vice President Compensation and Benefits
or (iii) the Chief Executive Officer. Any such increase or decrease in the
amount of Severance Pay shall be final and conclusive as to all Eligible
Employees and other persons claiming rights under the Plan.

5.8   Plan Amendments. The Board may from time to time modify, alter, amend or
terminate the Plan. Any action permitted to be taken by the Board under the
foregoing provision may be taken by the CHRO if such action:

  (a)   is required by law, or     (b)   is estimated not to increase the annual
cost of the Plan by more than $5,000,000, or     (c)   is estimated not to
increase the annual cost of the Plan by more than $25,000,000 provided such
action is approved and duly executed by the CEO.

    Any action taken by the Board or CHRO shall be made by or pursuant to a
resolution duly adopted by the Board or CHRO and shall be evidenced by such
resolution or by a written instrument executed by such persons as the Board or
CHRO shall authorize for that purpose.       The Board or CHRO also shall have
the right to make any amendment retroactively which is necessary to bring the
Plan into conformity with the Code or which is otherwise permitted by applicable
law. Any such amendment will be binding and effective for the Employer.      
Any action which is required or permitted to be taken by the Board under the
provisions of this Plan may be taken by the Management and Development
Compensation Committee of the Board or any other duly authorized committee of
the Board designated under the By-Laws of the Corporation.       The Board, the
Management and Development Compensation Committee or any duly authorized
committee of the Board, the CEO or the CHRO may authorize persons to carry out
its policies and directives subject to the limitations and guidelines set by it,
and delegate its authority under the Plan.

9



--------------------------------------------------------------------------------



 



5.9   Annual Reporting to the CEO. The CHRO shall report to the CEO before
January 31 of each year all action taken by such position hereunder during the
preceding calendar year.   5.10   Annual Reporting to the Board. The CEO shall
report to the Board before January 31 of each year all action taken by such
position hereunder during the preceding calendar year.   5.11   Delegation of
Duties. This Plan is sponsored by Kimberly-Clark Corporation. The Committee
reserves the right to delegate any and all administrative duties to one or more
individuals or organizations. Any reference herein to any other entity or
person, other than the Committee or any of its members, which is performing
administrative services shall also include any other third party administrators.
The responsibilities of any third party administrator may be governed, in part,
by a separate administrative services contract.   5.12   Funding. Benefits shall
be paid from the general assets of the Corporation.

ARTICLE VI
LIMITATIONS AND LIABILITIES

6.1   Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and a Participant, or
as a right of any Participant to be continued in the employment of his Employer,
or as a limitation of the right of an Employer to discharge any Participant with
or without Cause. Nor shall anything contained in this Plan affect the
eligibility requirements under any other plans maintained by the Employer, nor
give any person a right to coverage under any other Plan.   6.2  
Non-Alienation. Except as otherwise provided herein, no right or interest of any
Participant or Beneficiary in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.   6.3   Applicable Law. This Plan is construed under, to the extent not
preempted by Federal law, enforced in accordance with and governed by, the laws
of the State of Wisconsin. If any provision of this Plan is found to be invalid,
such provision shall be deemed modified to comply with applicable law and the
remaining terms and provisions of this Plan will remain in full force and
effect.   6.4   Notice. Any notice given hereunder is sufficient if given to the
Employee by the Employer, or if mailed to the Employee to the last known address
of the Employee as such address appears on the records of the Employer.

10



--------------------------------------------------------------------------------



 



6.5   Service of Process. The Plan Administrator shall be the designated
recipient of the services of process with respect to legal actions regarding the
Plan.   6.6   No Guarantee of Tax Consequences. The Employer makes no commitment
or guarantee that any amounts paid to or for the benefit of a Participant under
this Plan will be excludable from the Participant’s gross income for Federal,
Social Security, or state income tax purposes, or that any other Federal, Social
Security, or state income tax treatment will apply to or be available to any
Participant. It shall be the obligation of each Participant to determine whether
each payment under this Plan is excludable from the Participant’s gross income
for Federal, Social Security, and state income tax purposes, and to notify the
Plan Administrator if the Participant has reason to believe that any such
payment is not so excludable. This Plan is intended to be compliant with
Section 409A of the Code and the guidance promulgated thereunder.
Notwithstanding any other provision of this Plan, the Corporation and the
Committee shall administer and interpret the Plan, and exercise all authority
and discretion under the Plan, to satisfy the requirements of Code Section 409A
and the guidance promulgated thereunder and any noncompliant provisions of this
Plan will either be void or deemed amended to comply with Section 409A of the
Code and the guidance promulgated thereunder.   6.7   Limitation of Liability.
Neither the Employer, the Plan Administrator, nor the Committee shall be liable
for any act or failure to act which is made in good faith pursuant to the
provisions of the Plan, except to the extent required by applicable law. It is
expressly understood and agreed by each Eligible Employee who becomes a
Participant that, except for its or their willful misconduct or gross neglect,
neither the Employer, the Plan Administrator nor the Committee shall be subject
to any legal liability to any Participant, for any cause or reason whatsoever,
in connection with this Plan, and each such Participant hereby releases the
Employer, its officers and agents, and the Plan Administrator, and its agents,
and the Committee, from any and all liability or obligation except as provided
in this paragraph.   6.8   Indemnification of the Committee. The Employer shall
indemnify the Committee and each of its members and hold them harmless from the
consequences of their acts or conduct in their official capacity, including
payment for all reasonable legal expenses and court costs, except to the extent
that such consequences are the result of their own willful misconduct or breach
of good faith.

11



--------------------------------------------------------------------------------



 



APPENDIX A
EMPLOYERS COVERED BY THE KIMBERLY-CLARK CORPORATION
SEVERANCE PAY PLAN

      Employers   Participating Units
Avent, Inc.
  All salaried and hourly non-organized employees, and hourly non-organized
employees at former Tecnol, Inc. facilities*
 
   
Kimberly-Clark Corporation
  All salaried and hourly non-organized employees*
 
   
Kimberly-Clark Financial Services, Inc.
  All salaried and hourly non-organized employees*
 
   
Kimberly-Clark Global Sales, LLC
  All salaried employees*
 
   
Kimberly-Clark International Services Corporation
  All salaried and hourly non-organized employees except those who transfer to a
50% or less owned foreign subsidiary on a non-temporary basis*
 
   
Kimberly-Clark Michigan, Inc.
  All salaried employees*
 
   
Kimberly-Clark Pennsylvania, LLC
  All salaried employees*
 
   
Kimberly-Clark Worldwide, Inc.
  All salaried and hourly non-organized employees*

 

*   including those on temporary assignment at other employers or in other
classifications, but excluding employees on temporary assignment from another
Employer or classification.

12